

	

		II

		109th CONGRESS

		1st Session

		S. 1411

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 15, 2005

			Mr. Kerry (for himself,

			 Ms. Snowe, Ms.

			 Cantwell, Mr. Bond,

			 Mr. Burns, Mr.

			 Leahy, Mr. Jeffords,

			 Mr. Carper, Mr.

			 Bingaman, and Mr.

			 Rockefeller) introduced the following bill; which was read twice

			 and referred to the Committee on Small

			 Business and Entrepreneurship

		

		A BILL

		To direct the Administrator of the Small

		  Business Administration to establish a pilot program to provide regulatory

		  compliance assistance to small business concerns, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 National Small Business Regulatory

			 Assistance Act of 2005.

		2.PurposeThe purpose of this Act is to establish a

			 4-year pilot program to—

			(1)provide confidential assistance to small

			 business concerns;

			(2)provide small business concerns with the

			 information necessary to improve their rate of compliance with Federal and

			 State regulations derived from Federal law;

			(3)create a partnership among Federal agencies

			 to increase outreach efforts to small business concerns with respect to

			 regulatory compliance;

			(4)provide a mechanism for unbiased feedback

			 to Federal agencies on the regulatory environment for small business concerns;

			 and

			(5)expand the services delivered by the Small

			 Business Development Centers under section 21(c)(3)(H) of the Small Business

			 Act to improve access to programs to assist small business concerns with

			 regulatory compliance.

			3.Small Business

			 Regulatory Assistance Pilot Program

			(a)DefinitionsIn this section, the following definitions

			 shall apply:

				(1)AdministrationThe term Administration means

			 the Small Business Administration.

				(2)AdministratorThe term Administrator means

			 the Administrator of the Small Business Administration, acting through the

			 Associate Administrator for Small Business Development Centers.

				(3)AssociationThe term association means the

			 association established pursuant to

			 section

			 21(a)(3)(A) of the Small Business

			 Act (15 U.S.C. 648(a)(3)(A))

			 representing a majority of Small Business Development Centers.

				(4)Participating

			 small business development centerThe term participating Small Business

			 Development Center means a Small Business Development Center

			 participating in the pilot program established under this Act.

				(5)Regulatory

			 compliance assistanceThe

			 term regulatory compliance assistance means assistance provided by

			 a Small Business Development Center to a small business concern to assist and

			 facilitate the concern in complying with Federal and State regulatory

			 requirements derived from Federal law.

				(6)Small business

			 development centerThe term

			 Small Business Development Center means a Small Business

			 Development Center described in

			 section

			 21 of the Small Business

			 Act (15

			 U.S.C. 648).

				(7)StateThe term State means each of

			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,

			 the Virgin Islands, American Samoa, and Guam.

				(b)AuthorityIn accordance with this section, the

			 Administrator shall establish a pilot program to provide regulatory compliance

			 assistance to small business concerns through participating Small Business

			 Development Centers.

			(c)Small business

			 development centers

				(1)In

			 generalIn carrying out the

			 pilot program established under this section, the Administrator shall enter

			 into arrangements with participating Small Business Development Centers under

			 which such Centers shall—

					(A)provide access to information and

			 resources, including current Federal and State nonpunitive compliance and

			 technical assistance programs similar to those established under

			 section

			 507 of the Clean Air

			 Act Amendments of 1990 (42 U.S.C.

			 7661f);

					(B)conduct training and educational

			 activities;

					(C)offer confidential, free-of-charge,

			 one-on-one, in-depth counseling to the owners and operators of small business

			 concerns regarding compliance with Federal and State regulations derived from

			 Federal law, provided that such counseling is not considered to be the practice

			 of law in a State in which a Small Business Development Center is located or in

			 which such counseling is conducted;

					(D)provide technical assistance;

					(E)give referrals to experts and other

			 providers of compliance assistance who meet such standards for educational,

			 technical, and professional competency as are established by the Administrator;

			 and

					(F)form partnerships with Federal compliance

			 programs.

					(2)ReportsEach participating Small Business

			 Development Center shall transmit to the Administrator and the Chief Counsel

			 for Advocacy of the Small Business Administration, as the Administrator may

			 direct, a quarterly report that includes—

					(A)a summary of the regulatory compliance

			 assistance provided by the Center under the pilot program;

					(B)the number of small business concerns

			 assisted under the pilot program; and

					(C)for every fourth report, any regulatory

			 compliance information based on Federal law that a Federal or State agency has

			 provided to the Center during the preceding year and requested that it be

			 disseminated to small business concerns.

					(d)EligibilityA Small Business Development Center shall

			 be eligible to receive assistance under the pilot program established under

			 this section only if such Center is certified under

			 section

			 21(k)(2) of the Small Business

			 Act (15 U.S.C. 648(k)(2)).

			(e)Selection of

			 participating State programs

				(1)Groupings

					(A)ConsultationIn consultation with the association, and

			 giving substantial weight to the recommendations of the association, the

			 Administrator shall select the Small Business Development Center Programs of 2

			 States from each of the groups of States described in subparagraphs (B) through

			 (K) to participate in the pilot program established under this section.

					(B)Group

			 1Group 1 shall consist of

			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode

			 Island.

					(C)Group

			 2Group 2 shall consist of

			 New York, New Jersey, Puerto Rico, and the Virgin Islands.

					(D)Group

			 3Group 3 shall consist of

			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and

			 Delaware.

					(E)Group

			 4Group 4 shall consist of

			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,

			 Kentucky, and Tennessee.

					(F)Group

			 5Group 5 shall consist of

			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.

					(G)Group

			 6Group 6 shall consist of

			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.

					(H)Group

			 7Group 7 shall consist of

			 Missouri, Iowa, Nebraska, and Kansas.

					(I)Group

			 8Group 8 shall consist of

			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.

					(J)Group

			 9Group 9 shall consist of

			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.

					(K)Group

			 10Group 10 shall consist of

			 Washington, Alaska, Idaho, and Oregon.

					(2)Deadline for

			 selectionThe Administrator

			 shall make selections under this subsection not later than 60 days after the

			 date of publication of final regulations under section 4.

				(f)Matching

			 requirementSubparagraphs (A)

			 and (B) of section

			 21(a)(4) of the Small Business

			 Act (15 U.S.C. 648(a)(4)) shall

			 apply to assistance made available under the pilot program established under

			 this section.

			(g)Grant

			 amountsEach State program

			 selected to receive a grant under subsection (e) shall be eligible to receive a

			 grant in an amount equal to—

				(1)not less than $150,000 per fiscal year;

			 and

				(2)not more than $300,000 per fiscal

			 year.

				(h)Evaluation and

			 reportThe Comptroller

			 General of the United States shall—

				(1)not later than 30 months after the date of

			 disbursement of the first grant under the pilot program established under this

			 section, initiate an evaluation of the pilot program; and

				(2)not later than 6 months after the date of

			 the initiation of the evaluation under paragraph (1), transmit to the

			 Administrator, the Committee on Small Business and Entrepreneurship of the

			 Senate, and the Committee on Small Business of the House of Representatives, a

			 report containing—

					(A)the results of the evaluation; and

					(B)any recommendations as to whether the pilot

			 program, with or without modification, should be extended to include the

			 participation of all Small Business Development Centers.

					(i)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized

			 to be appropriated to carry out this section—

					(A)$5,000,000 for the first fiscal year

			 beginning after the date of enactment of this Act; and

					(B)$5,000,000 for each of the 3 fiscal years

			 following the fiscal year described in subparagraph (A).

					(2)Limitation on

			 use of other fundsThe

			 Administrator may carry out the pilot program established under this section

			 only with amounts appropriated in advance specifically to carry out this

			 section.

				(j)TerminationThe Small Business Regulatory Assistance

			 Pilot Program established under this section shall terminate 4 years after the

			 date of disbursement of the first grant under the pilot program.

			4.RulemakingAfter providing notice and an opportunity

			 for comment, and after consulting with the association (but not later than 180

			 days after the date of enactment of this Act), the Administrator shall

			 promulgate final regulations to carry out this Act, including regulations that

			 establish—

			(1)priorities for the types of assistance to

			 be provided under the pilot program established under this Act;

			(2)standards relating to educational,

			 technical, and support services to be provided by participating Small Business

			 Development Centers;

			(3)standards relating to any national service

			 delivery and support function to be provided by the association under the pilot

			 program;

			(4)standards relating to any work plan that

			 the Administrator may require a participating Small Business Development Center

			 to develop; and

			(5)standards relating to the educational,

			 technical, and professional competency of any expert or other assistance

			 provider to whom a small business concern may be referred for compliance

			 assistance under the pilot program.

			

